J-S53036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                       Appellant                    :
                                                    :
                                                    :
                v.                                  :
                                                    :
                                                    :
    RAHEEM HUTCHINSON                               :   No. 1915 EDA 2019

                  Appeal from the Order Entered May 30, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006852-2018


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED: APRIL 26, 2021

        The Commonwealth appeals from the order entered in the Court of

Common Pleas of Philadelphia County (trial court) granting Raheem

Hutchinson’s (Hutchinson) motion to suppress the gun seized from his

mother’s house by juvenile probation officers during a consensual search. We

reverse.

                                               I.

        We take the following pertinent facts and procedural history from our

independent review of the certified record.              On September 27, 2018, the

Commonwealth charged Hutchinson with possession of firearm prohibited and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53036-20


related charges.1 The charges resulted from a gun found by juvenile probation

officers during a search of his mother’s home on September 7, 2018, during

a home visit. Hutchison was subject to GPS monitoring as a condition of being

on juvenile probation.

       On November 28, 2018, Hutchinson filed a boilerplate motion to

suppress the firearm in which he alleged that he had been subject to “searches

[that] resulted in the seizure of clothing, correspondence, reading and pictorial

material, furniture and other materials and items of property,” “said seizures

were the result of illegal searches carried on without legally efficacious

warrants and without probable cause to do so, and not incident to a lawful

arrest and without the consent of the defendant,” “the evidence was recovered

pursuant to a traffic stop that was lacking in reasonable suspicion or probable

cause,” that “execution of warrant(s) was in violation of Rule 207 of the

Pennsylvania Rules of Criminal Procedure” and “defendant’s constitutional

rights.” (Motion to Suppress, 11/28/18, at 5-6).

       At the outset of the May 2, 2019 hearing on the suppression motion,

Hutchinson stated that he was seeking to suppress the firearm seized by the

probation officers on the theory that they lacked reasonable suspicion to

believe that he was violating his probation or in possession of contraband


____________________________________________


1 18 Pa.C.S. §§ 6105 (possession of firearms prohibited), 6106 (firearms not
to be carried without a license), 3925 (receiving stolen property) and 6108
(carrying a firearm in public in Philadelphia), respectively.


                                           -2-
J-S53036-20


when his mother consented to the search of their residence and that,

therefore, her consent was invalid. (See N.T. Hearing, 5/02/19, at 4-5).

       In response, the Commonwealth presented Juvenile Probation Officer

Joseph    Cockerill    to   rebut   Hutchinson’s   theory   who   testified   to   the

circumstances surrounding the search of Hutchinson’s residence and seizure

of the firearm. He stated that on September 7, 2018, he was the Supervisor

of the Juvenile Enforcement Team and that he and his team, which consisted

of three other probation officers (Probation Officers William King, Juan

Rodriguez and Robert McGowen), a police sergeant (Sergeant Williams) and

“additional police and probation staff” were working in the area around

Hutchinson’s residence because the area was “spiking with juvenile violence”

and Hutchinson was on their list that day for probation contact because he

was on probation stemming from a juvenile arrest.2            The team “had no

knowledge or information that [Hutchinson] was even partially or remotely

responsible for this spike in violence,” but visited his residence to ensure “that

there [were] no threats or safety issues and [to] mak[e] sure he [was]

following his probation.” Officer Cockerill conceded that he did not have a

warrant or “have any reasonable suspicion at that time to do a warrantless


____________________________________________


2 At the time of the subject visit and search, Hutchinson was nineteen-years-
old.    Although the Commonwealth makes much of the trial court
acknowledging this fact because it was not introduced at the hearing,
Hutchinson’s date of birth is on the trial court docket and, thus, under our
standard of review, is something we may consider. See Miller, infra at 1278-
79.

                                           -3-
J-S53036-20


search without any consent.” (N.T. Hearing, 5/02/19, at 7, 18-19); (see id.

at 8, 12-13, 20).

      The team arrived at the residence Hutchinson shared with his mother,

Ms. Mason, between 9:30 and 10:00 a.m., at approximately the time Officer

Cockerill expected Hutchinson to return home based on the GPS surveillance.

The officer explained that at approximately 10:00 a.m., the team observed

Hutchinson walking down the street toward the home. Officer King engaged

Hutchinson while Officer Cockerill approached Ms. Mason at the door. (See

id. at 8-9, 19-20). The officer explained to Ms. Mason

      that there was a court order at [Hutchinson’s] last court hearing
      that the judge wanted us involved in his case and that … we
      wanted to sit down and we wanted to interview [Hutchinson] and
      his mother and we wanted to conduct a warrantless probation
      search with her consent.

(Id. at 9). Ms. Mason gave verbal consent for the officers “to search the area

that is either occupied or controlled by Hutchinson.” (Id. at 11).

      Officers from the team began clearing and searching “various floors” of

the home. Officer King was assigned to the second floor and Officer Williams

searched the first floor.    Officers Rodriguez and McGowen also began

searching, but Officer Cockerill was unable to identify their exact location.

While the search was occurring, Officer Cockerill remained downstairs with Ms.

Mason and went over the written consent form.       (See id. at 12-14).    He

testified that:

      I explained the reason for why we’re there. I explained what
      would happen if there was—if the search was, what we would call

                                    -4-
J-S53036-20


      negative, meaning nothing was found of significance; that it would
      be reported back to the probation officer either way, which would
      then be reported back to the judge and then conversely if we
      found something of significance there was a few different ways
      that, you know, something would happen depending on what we
      would come across.

(Id. at 11).

      Ms. Mason expressed concern of what might happen if anything were

found but did not express reluctance to sign the form. As she and Officer

Cockerill completed the written consent, she indicated that the one family

residence was hers, although the officer did not testify as to whether she

owned or rented the home. He stated that during his conversation with Ms.

Mason, he established that Hutchinson slept in the bed that was on the right

side of the shared second-floor bedroom. (See id. at 11-12, 14, 17).

      He testified further that while he and Ms. Mason were speaking,

Probation Officer King summoned him through his earpiece to the second-floor

bedroom, telling him “that there was some significant items observed in the

bedroom” that Officer Cockerill should see. Officer Cockerill did not explain

exactly when Ms. Mason signed the written consent form in relation to when

Officer King searched the second-floor bedroom, only that Officer King began

searching the room after Ms. Mason had given her verbal consent. (Id. at

14); (see id. at 6-20).

      When Officer Cockerill went upstairs to the bedroom, Officer King

showed him what he had found




                                    -5-
J-S53036-20


      a black handgun on the … right side of the bedroom near the bed
      sitting on top of the shoe box. Also, a GPS charger which would
      commonly be used to charge [Hutchinson’s] GPS device that he
      was fitted for [and] a GPS probation officer business card that was
      also sitting on the bed of the location of the firearm.

(Id. at 14). Officer Cockerill explained that the shoebox was within “a foot or

two” of either the head or foot of the right-side bed, depending on at which

end Hutchinson slept. Officer Cockerill clarified that the GPS charger was on

the bed, but he was unsure exactly where the business card was. (Id. at 15).

He conceded that if Ms. Mason had not consented to the search of Hutchinson’s

shared bedroom, he would have had no grounds to do so because he did not

have any reasonable suspicion and that he would have only requested to

“conduct an interview with [Ms. Mason] and [Hutchinson] together just to go

over his probation stipulations.” (Id. at 18).

      Hutchinson did not testify or present any evidence. The trial court took

the matter under advisement and, on May 30, 2019, it entered an order

granting Hutchinson’s motion, explaining that, although “case law on this issue

is not exactly on point with our facts … reasonable suspicion is required for a

search for somebody who is on probation or parole.” (Order, 5/30/19, at 3-

4). The court further found that “[t]here is no issue of consent in this case,

as far as the search.” (Id. at 4).




                                     -6-
J-S53036-20


       The   Commonwealth         timely3       appealed   the    court   order   granting

suppression, certifying that the court’s ruling has terminated or substantially

handicapped Hutchinson’s prosecution for weapons offenses.4 See Pa.R.A.P.

311(d). The Commonwealth and the trial court have complied with Rule 1925.

See Pa.R.A.P. 1925.

                                               II.

       The Commonwealth argues that the trial court erred as a matter of law

by granting Hutchinson’s motion to suppress because reasonable suspicion

was not required for the officers to request Ms. Mason’s consent.                  It also

maintains that the court cannot now support its order with sua sponte

alternate    theories    not    litigated      by    Hutchinson    and    to   which   the


____________________________________________


3 The trial court states that the Commonwealth’s appeal was untimely. (See
Trial Court Opinion, 6/11/20, at 1 n.1). However, the thirtieth day following
the suppression order’s entry was a Saturday, thus, the Commonwealth had
until the following Monday to file a timely notice of appeal.            See
Commonwealth v. Millisock, 873 A.2d 748, 751 n.10 (Pa. Super. 2005)
(citing 1 Pa.C.S. § 1908).

4 “When the Commonwealth appeals from a suppression order, we follow a
clearly defined standard of review and consider only the evidence from the
defendant’s witnesses together with the evidence of the prosecution that,
when read in the context of the entire record, remains uncontradicted. The
suppression court’s findings of fact bind an appellate court if the record
supports those findings. The suppression court’s conclusions of law, however,
are not binding on an appellate court, whose duty is to determine if the
suppression court properly applied the law to the facts.” Commonwealth v.
Miller, 56 A.3d 1276, 1278-79 (Pa. Super. 2012), appeal denied, 70 A.3d 810
(Pa. 2013) (citation omitted).




                                            -7-
J-S53036-20


Commonwealth, therefore, had no chance to respond. (See Commonwealth’s

Brief, at 8).5

                                               A.

        The Fourth Amendment to the United States Constitution protects an

individual against unreasonable searches and seizures. See U.S.C.A. Cont.

Amend. 4. Generally, law enforcement actors are prohibited by the Fourth

Amendment from entering an individual’s residence without a warrant based

on probable cause. See Commonwealth v. Wallace, 42 A.3d 1040, 1042

(Pa. 2012).       “Warrantless searches and seizures inside a home … are

presumptively unreasonable unless the occupant consents or probable cause

and exigent circumstances exist to justify intrusion.”      Commonwealth v.

Dean, 940 A.2d 514, 521 (Pa. Super. 2008) (emphasis added).

        Pursuant to Section 6304 of the Juvenile Act, a warrant is not required

for probation officers to conduct “home visits” of a probationer’s residence

because it is not a search but is conducted as part of their supervisory duties

to ensure the probationer is complying with his probationary terms. See 42

Pa.C.S. § 6304(a)(3). Further, although “[a] probationer’s home, like anyone

else’s, is protected by the Fourth Amendment’s requirement that searches be

‘reasonable[,]’” because a probationer has a diminished expectation of

privacy, he has limited Fourth Amendment rights. Griffin v. Wisconsin, 483


____________________________________________


5   Hutchinson has failed to file a brief in this matter.


                                           -8-
J-S53036-20


U.S. 868, 873 (1987); see In re J.E., 937 A.2d 421, 425 (Pa. 2007).

Warrantless searches of probationer’s home do not require probable cause,

but only “reasonable suspicion to believe that the real or other property in the

possession of or under the control of the [probationer] contains contraband or

other evidence of violations of the conditions of supervision.”     42 Pa.C.S.

§ 6304(a.1)(4)(ii); see also Commonwealth v. Smith, 85 A.3d 530, 537

(Pa. Super. 2014); In re J.E., supra at 425.

      However, in consent cases, the level of suspicion required to support a

search is not necessary for requesting voluntary consent, as the relevant

inquiry is whether the initial encounter is legal.   See Commonwealth v.

Strickler, 757 A.2d 884, 888–89 (Pa. 2000) (“The central Fourth Amendment

inquiries in consent cases entail assessment of the constitutional validity of

the citizen/police encounter giving rise to the consent; and, ultimately, the

voluntariness of consent.   Where the underlying encounter is found to be

lawful, voluntariness becomes the exclusive focus.”) (internal citations and

footnote omitted).

      For example, in Strickler, supra, a police officer noticed Strickler

urinating by the side of the road and asked for permission to search Strickler’s

vehicle without having any basis on which to conclude Strickler had anything

illegal inside. Strickler consented to the search and the officer found drug

paraphernalia in the console. A panel of this Court reversed the trial court’s

order suppressing the contraband and our Supreme Court affirmed our


                                     -9-
J-S53036-20


decision. Because the initial encounter between Strickler and the police was

legal and, under the totality of the circumstances, the consent was voluntary,

the trial court erred in suppressing the evidence, regardless of the fact that

there was no reasonable suspicion to request that consent. See Strickler,

supra at 900-02.

       Similarly, here, the probation officers were legally at Hutchinson’s home

for an authorized visit as part of their supervisory duties to ensure that he

was complying with his probationary terms. Because the initial encounter was

legal, the probation officers could then ask for consent to search, even though

they lacked reasonable suspicion to believe Hutchinson was in violation of his

probation. See id.6


____________________________________________


6 The cases the trial court relied on in making its decision do not change our
disposition. (See N.T. Hearing, 5/30/20, at 3-4). For example, In re J.E.,
937 A.2d 421 (Pa. 2007), probation officers went to J.E.’s stepmother’s house
and, without first obtaining her consent, entered J.E.’s bedroom, looked
under a mattress and found a gun. See In re J.E., supra at 423. The Court
explained that, merely because J.E. signed a waiver form agreeing to all
searches and seizures as a term of probation, this did not justify the search,
as such forms are interpreted to authorize searches based on reasonable
suspicion related to the supervising officer’s duties. See id. at 425. In
Commonwealth v. Hughes, 836 A.2d 893 (Pa. 2003) (plurality decision),
the parole officers went to Hughes’ home and observed several teenage girls
standing on the front porch. The officers asked the girls if they could go inside
to search for Hughes and the girls gave permission. The officers observed
marijuana in Hughes’ bedroom. On appeal, the Court concluded that although
the search was not reasonably related to a parole violation by Hughes, it would
be legal if the teens had actual or apparent authority to give consent. See
Hughes, supra at 899-904. The instant case does not involve a blanket
advance waiver of rights and Hughes supports denial of the motion to



                                          - 10 -
J-S53036-20


       Hutchinson’s only theory at the suppression hearing was that Ms.

Mason’s consent was invalid because the probation officers lacked reasonable

suspicion, was legally flawed, and the trial court erred in granting the motion

to suppress on this legal basis. See Miller, supra at 1278-79.

                                               B.

       The Commonwealth also argues that this Court should not consider new

arguments raised for the first time in the trial court’s Rule 1925(a) opinion

because the Commonwealth did not have an obligation nor an opportunity to

elicit testimony with respect to these claims where Hutchinson never raised

them below.       (See Commonwealth’s Brief, at 14-15).       Specifically, the

Commonwealth points out that in its Rule 1925(a) opinion, for the first time

and in contradiction with its basis for granting Hutchinson’s motion, the trial

court acknowledges that probation officers do not need reasonable suspicion

to search if they have valid consent from a third party. (See Commonwealth’s

Brief, at 11-12) (citing Trial Ct. Op., at 12). Then, despite expressly finding

that there was no issue with Ms. Mason’s consent at the time of granting the

motion, it now theorizes that the Commonwealth failed to introduce sufficient

evidence that Ms. Mason had authority to consent to the search, that her

consent was voluntary under the totality of the circumstances, or that the



____________________________________________


suppress since the trial court expressly found there was no issue with Ms.
Mason’s consent.


                                          - 11 -
J-S53036-20


search did not exceed the scope of the consent. (Id. at 14) (citing Trial Ct.

Op., at 12-20). These Commonwealth argues that these new theories are an

improper basis on which the trial court can rely to support its decision and on

which we can affirm it.

        This case presents a unique situation in which it is not a party advancing

new theories on appeal,7 but the trial court.

        It is a settled principle of appellate review, of course, that courts
        should not reach claims that were not raised below. See Pa.R.A.P.
        302(a). … [C]ourts generally should not act sua sponte to raise
        claims or theories that the parties either did not raise below or
        failed to raise in their appellate pleadings. [Our Supreme] Court
        has consistently held that an appellate court cannot reverse a trial
        court judgment on a basis that was not properly raised and
        preserved by the parties. Where the parties fail to preserve
        an issue for appeal, the Superior Court may not address that issue
        sua sponte.

Commonwealth v. Colavita, 993 A.2d 874, 891 (Pa. 2010) (case citations

omitted).

        We find Commonwealth v. Banks, 165 A.3d 976 (Pa. Super. 2017),

instructive. In Banks, Banks argued for suppression under the theory that

parole agents had no right to visit his home in the first place without

reasonable suspicion. The trial court granted the motion to suppress on a

different theory, that the agents had illegally detained Banks on his front porch

before he admitted possessing contraband. This Court concluded that the trial



____________________________________________


7   We again note that Hutchinson failed to file an appellate brief.


                                          - 12 -
J-S53036-20


court committed reversible error in granting a suppression motion on a basis

not advanced by the defendant.      See Banks, supra at 980-91; see also

Commonwealth v. Carter, 234 A.3d 729, 734 (Pa. Super. 2020), appeal

denied, 2020 WL 752512, at *1 (Pa. filed Feb. 26, 2021) (concluding trial

court erred in suppressing motion on theory not pled by defendant);

Commonwealth v. Freeman, 128 A.3d 1231, 1241-42 (Pa. Super. 2015)

(defendant waives legal theory for suppression that is not pleaded).

     Here, after specifically finding there was no consent issue, the trial court

granted Hutchinson’s suppression motion based on the only theory he

advanced, that the probation officers lacked reasonable suspicion before

asking for consent. Hutchinson waived any other theories for suppression,

even if he raised them on appeal, let alone where the trial court now raises

them on his behalf sua sponte. Had the court granted Hutchinson’s motion

based on its own sua sponte theories regarding the voluntariness of the

consent itself or the scope of the search, where no such issues were ever

raised and to which the Commonwealth was not on notice to respond, it would

have been in error. See Carter, supra at 734; Banks, supra at 980-91.

Therefore, raising them now is error and we decline to affirm on these bases.




                                    - 13 -
J-S53036-20


       Accordingly, for the foregoing reasons, we reverse the order of the trial

court granting suppression and remand.8

       Order reversed. Case remanded. Jurisdiction relinquished.

       Judge Shogan joins the memorandum.

       Judge Lazarus concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/21




____________________________________________


8Although, generally, a motion to suppress shall be filed in an omnibus pretrial
motion within thirty days of arraignment, a supplemental motion may be
considered in the discretion of the trial court if “the opportunity did not
previously exist, or the interests of justice otherwise require.” Pa.R.Crim.P.
581(B); see also Commonwealth v. Sodomsky, 137 A.3d 620, 626 (Pa.
Super. 2016).

                                          - 14 -